Citation Nr: 0429209	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  04-20 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2002 for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2003, which granted service connection for bilateral 
hearing loss, and assigned a 40 percent rating, effective 
December 10, 2002.  The veteran appeals the effective date of 
the grant of service connection.


FINDINGS OF FACT

1.  In a decision dated in November 1988, the Board denied 
service connection for bilateral hearing loss.  

2.  An application to reopen the claim received by the RO on 
December 10, 2002 eventually resulted in the grant of 
service connection for bilateral hearing loss, effective 
December 10, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2002, for service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence dated in January 
2003, prior to the rating decision on appeal, the veteran was 
informed of the evidence necessary to substantiate his claim 
for service connection for hearing loss.  The RO granted 
service connection in a March 2003 rating decision, and the 
veteran appealed the effective date of that decision.  In the 
May 2004 statement of the case, the veteran was informed of 
the evidence and relevant law forming the basis for the 
decision, and of the reasons the claim was denied.   See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi,18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, the effective date issue is a "downstream" issue 
from that of entitlement to service connection.  Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide separate 38 U.S.C.A. 
§ 5103(a) notice with regard to "downstream" issues, where 
the notice was provided in connection with the original 
claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by the General Counsel's holding.  38 U.S.C.A. § 
7104(c) (West 2002).  

In any event, a review of the file reveals that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  The law, and not 
the evidence, governs the outcome of the claim, and, under 
these circumstances, the notice and duty to assist provisions 
of the law are inapplicable.  See Manning v. Principi, 16 
Vet.App. 534 (2002).

The veteran contends that the effective date for the grant of 
service connection for hearing loss should be the date he 
filed his initial claim, in April 1988.  

In June 1988, the RO denied the veteran's claim for service 
connection for hearing loss, received in April 1988, and the 
veteran appealed.  In a decision dated in November 1988, the 
Board denied service connection for hearing loss, observing 
that although the veteran had experienced noise exposure in 
service, and currently had hearing loss, there was no medical 
evidence showing the hearing loss was related to service.  In 
February 1989, the Board denied the veteran's request for 
reconsideration of that issue.

On December 10, 2002, the veteran's application to reopen his 
claim was received, accompanied by statements from three 
physicians, dated in November and December, 2002, expressing 
their opinions that the acoustic trauma the veteran 
experienced in service was more likely than not the cause of 
his hearing loss.  In January 2003, a VA examination was 
conducted which concluded that the veteran's hearing loss was 
at least as likely as not due to military service and 
presbycusis (age-related hearing loss).  As a result, the RO 
reopened the veteran's claim, and granted service connection, 
effective December 10, 2002, the date his claim was received.  

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based 
on a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

The 1988 Board decision is final.  38 U.S.C.A. § 7104.  
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  
Thus, the effective date for service connection for hearing 
loss may be no earlier than the date the application to 
reopen the claim was received by the VA, on December 10, 
2002.

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2004).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

On review of the claims folder, there is no record of the 
veteran filing a claim of service connection for hearing loss 
from the time of the 1988 Board decision and his December 
2002 reopened claim.  An informal claim was not submitted 
under 38 C.F.R. § 3.155 because no communication was filed 
prior to December 2002, indicating the veteran's intent to 
apply for service connection for hearing loss.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

At an RO hearing in April 2004, as well as in written 
statements received during the course of the appeal, the 
veteran described his military experiences as an air crew 
member, where he flew on numerous combat missions in Europe, 
and experienced constant noise exposure from his duties as 
both radio operator and machine gunner.  The Board does not 
wish to minimize the veteran's military contribution, and 
sympathizes with his position, but is bound by the law, 
regulations, and other legal authority.  38 U.S.C.A. § 7104.  
Unfortunately, in this case, the legal authority is clear, 
and does not permit an effective date earlier than the date 
the reopened claim was received, December 10, 2002.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Washington, 
supra.  (The only exception is where clear and unmistakable 
error is shown in the prior Board decision, not at issue 
here.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
3.105(a) (2004).  Such a claim is subject to specific 
procedures as outlined in 38 U.S.C.A. §  7111.)

Thus, the effective date of the grant of service connection 
may be no earlier than that date, and the RO assigned the 
correct effective date of December 10, 2002 for the grant of 
service connection for bilateral hearing loss.  Because the 
law, and not the evidence, is dispositive in this case, as a 
matter of law the claim for an earlier effective date for 
service connection for hearing loss must be denied.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Thus the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than December 10, 2002, for 
service connection for bilateral hearing loss is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



